         Case 1:20-cv-03323-JSR Document 25 Filed 04/09/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSH BRUECKNER,

              Plaintiff,                     20-cv-3323 (JSR)

         -against-                           ORDER

 YOU CAN BEAM LLC,

              Defendant.




JED S. RAKOFF, U.S.D.J.

     Mixed martial arts fighter Josh Brueckner brings a breach of

contract claim against You Can Beam LLC, alleging that defendant

failed to provide adequate notice before terminating the parties’

Independent Contractor Agreement. Before the Court is plaintiff’s

motion for summary judgment pursuant to Federal Rule of Civil

Procedure 56(a).

     Upon consideration, the Court grants the motion for summary

judgment. An opinion explaining the reasons for this ruling will

follow in due course.



     SO ORDERED.

Dated:       New York, NY                 ________________________

             April 9, 2021                JED S. RAKOFF, U.S.D.J.




                                      1
